 FREDERICK STEELCOMPANY5The Employer purchases water-softening devices within the Stagfrom Culligan, Inc.It is apparent that the water-softening device isnot delivered to the Employer in the same form as when it enters theState.The several items consisting of a tank, valves, fittings, andrubber caps, which come to Culligan, Inc., from outside the State, donot represent all the components of the water-softening device.Tothem is added another component, a plastic jacket, which is manufac-tured by Culligan, Inc., within the State and which serves to provideinsulation and appearance to the device.All these parts are then as-sembled by Culligan, Inc., into a serviceable unit which constitutes theproduct delivered to the Employer. In the light of the foregoing, al-though the Board is here concerned with a less complicated productthan the automobile involved in theKenneth Chevroletcase, the factremains, that, in both instances, the product was materially alteredthrough the assembly within the State of the components comingfrom outside the State so as to render it usable and salable within theState.I would, therefore, contrary to my colleagues, find that theKenneth Chevroletcase is controlling here.Accordingly, as the flowin commerce was stopped when components of the water-softeningdevice entered the State, I would find that the water-softening de-vices purchased by the Employer were not indirect inflow and thatthe petition should be dismissed for lack of jurisdiction.Frederick Steel CompanyandTruck Drivers, Chauffeurs andHelpersLocalUnion No. 100,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.CaRe No. 9-CA-2979.October P20,1964DECISION AND ORDEROn June 1, 1964, Trial Examiner Rosanna Blake issued her De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and wasengagingin certain unfair labor practicesand recommending that itcease anddesist therefrom and take cer-tain affirmative action, as set forth in the attached Decision.There-after, the Respondent filed exceptions and a supporting brief, -Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Trial149 NLRB No. 1. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, FrederickSteel Company, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.'1 In adopting the Trial Examiner's determination that dischargee Kaylor is not a super-visor, the Board finds it unnecessary to rely uponThe G,eat Western Sugar Company,137 NLRB 551,and the Trial Examiner's remarks with respect thereto.2 The Board includes as part of its order the"Armed Forces"provision now appearingin the notice attached to the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on October2, 1963, by Truck Drivers, Chauffeursand Help-ersLocal Union No. 100, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union,theGeneralCounsel,acting through the Acting Regional Director for Region 9, issued a complainton November13, 1963,alleging thatFrederickSteelCompany,herein referred to asthe Respondentor the Company,had engaged in conductwhichviolated Section8(a)(1) and(3) of the Act. In its answer, Respondent admitted certain allegationsof the complaint,such as the commerce allegations,but denied having committedany unfairlaborpractices.Thereafter,pursuant to due notice, a hearing was held beforeTrialExaminerRosanna A. Blake in Cincinnati,Ohio,on January13, 1964.All partieswere rep-resented and were afforded full opportunity to present evidence,to examine andcross-examine witnesses,to argueorally, and tofile briefs.The partieswaived oralargument.Thereafter,counsel for the General Counsel and counselfor the Re-spondentfiled briefs.Having considered the entire record,the briefs,and from my observation of thewitnesseswhiletestifying,I make the following:FINDINGS OF FACT1.JURISDICTIONAL FACTS; THE LABOR ORGANIZATION INVOLVEDFrederickSteel Company,an Ohio corporation,is engaged at its Cincinnati plantin the warehousing of steel.During the year prior to the issuance of the complaint,a representative period,the Company had a direct outflow in interstate commerceof goods and products valued in excessof $50,000, which were shippeddirectlyfrom its place of business to points outside the Stateof Ohio.Uponthe foregoing undisputed facts, I find,as Respondent admits, that it is andhas been an employer engaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and(7) of the Act.Respondent admits and I find thatthe Unionisa labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe basic issues to be decided are whether Respondent engaged in acts of inter-ference,restraint,and coercion and discharged three employees because of their unionactivity.'There are substantial conflicts in the evidence and the findings of fact andI For the reasons set forthinfra,I conclude that dischargee Edward Kaylor was anemployee and not a supervisor as contended by Respondent. FREDERICK STEELCOMPANYconclusions depend upon which group of witnesses is credited, i.e., those called bythe General Counsel or those called by Respondent.As the facts set forth belowindicate, I have credited generally the witnesses for the General Counsel and havediscredited Respondent's witnesses except in those cases in which they made admissionsagainst interest.My discrediting of the testimony of Respondent's witnesses is due inpart to the fact that their attitude and demeanor on the stand and their mannerwhile testifying convinced me that they were not testifying truthfully about whathappened, when it happened, or why it happened. Still another reason is that, asnotedinfra,the testimony of Respondent's main witness, Carroll Sears, was frequentlyevasive and at times self-contradictory.A final reason is Respondent's failure toproduce corroborating evidence of some of its claims although, if its assertions weretrue, such evidence was clearly in its possession.The demeanor of the witnesses for the General Counsel, on the other hand, causedme to believe that they were testifying truthfully.Furthermore, their testimony doesnot appear exaggerated, it is corroborated in part by that of Respondent's witnessSears, and was in no case refuted by objective evidence.B. Respondent's statements with respect to the Union and its discharge ofthree union membersSometime in August 1963, a number of Respondent's employees became interestedin obtaining union representation and on the afternoon of August 22, employee RalphEast called Local 100 and a meeting was scheduled for 5:30 p.m. on Friday, August 23.Six of the eight employees, including Edward Kaylor, Ralph East, and Donald Cooper,attended the meeting and signed cards.About 11 a.m. on August 23, employee Donald Cooper saw Supervisor CarrollSears talking on the telephone and immediately thereafter -heard Sears say, "I knowwhat they are trying to do.They are try' ing to get a union in here." 2 At noon the-same day, Sears told a group of employees that Company President Abe Byerwas going to give all the employees a raise but "it looked like he's waited too late "One of the men present, Edward Kaylor, commented, "Yes, he has. About three yearstoo late for me." 3About 9 a.m., on August 24, Sears remarked to Kaylor, "I know what you guys aretrying to do ..You're trying to get the union."Although Kaylor denied thathe knew anything about the Union, he told Sears, "If they do, I'd vote for it."Sears also told Kaylor that the Union had called President Byer but Kaylor expressedthe opinion that the Union would not have done that .4August 24 was a Saturday and the employees quit work at noon.While severalof them were changing their clothes, Sears called on the telephone to say that hewanted to see Kaylor and East in the office.A few minutes later, Sears came for thetwo men and on the way to the office told them that the Company "was going to getold blood out and new blood in," that it was cutting the payroll, and that PresidentByer had directed him to get rid of the highest paid man which was Kaylor.5 Later inthe office, Kaylor told Sears, ",I know what it's for; it's on account of the union."Sears made no reply.6 Cooper was not at work that day and was discharged on Mon-day, August 26, by Sears who told him they were cutting the payroll and were lettingCooper go because he was one of the youngest men?2 The above finding is based on the credited testimony of Cooper.The complaint allegesand Respondent's answer admits that Sears is a supervisor within the meaning of Sec-tion 2(11) of the Act.sThe above findings are based on the credited testimony of Kaylor, Cooper, andHardwick.4The above findings are based primarily on the credited testimony of Kaylor. I alsocredit the testimony of East that he overheard Sears tell Kaylor that he knew the em-ployees were trying to get the Union and reject Respondent's contention that East's testi-mony was based on a later conversation between himself and Kaylor. If Crawford hadIn fact called Byer on the morning of August 24, I am sure that he would have so testifiedwhich he did not5 Sears testified that "the highest paid man was mentioned. Something, I forget whosaid it, or how it was said, but the highest paid man was mentioned. That I do know.Right."ISears testified that Kaylor asked If the discharges were "on account of the union?"and hereplied, "Whatunion?"7 The findings In the above paragraph are based on the credited testimony of Kaylor,East, and Cooper. 8DECISIONS OF NATIONALLABOR RELATIONS BOARDShortly before noon on Saturday, Sears told employee Hardwick that he was goingto discharge two men but gave no reason.Hardwick asked if he was one of the twoand Sears said, "No."That afternoon,Sears calledHardwick at home and asked,"You boys are trying to get a union in there, ain't you?"When Hardwick replied,"Well, I guess so," Sears asked, "How do you feel about it?"Hardwick answeredthat he had to "go along with the boys" and then asked why the men were dis-charged.According to Sears, Kaylor was discharged because he was absent from worktoo much, East because he had notbeenemployed "long," and Cooper because he"couldn't live up to his job." aThe Board conductedan electionatRespondent's plant a few days before thehearing.After East had voted, he stayed on the premises talking to a union rep-resentative and President Byer came out and asked if he had voted.When Eastsaid he had, Byer told him to "get [his]off of [Byer's] property."C. Respondent's contentionswith respect to the discharges1.Respondent's denial that it knew about the union activityRespondent's initial contention is that it did not learn of theunionactivity untilafter the decision had been madeto dischargeKaylor, East, and Cooper.However,the credited testimony of the employeesdisclosesthat Sears knew that the em-ployees were "trying to geta union"evenbefore theunion meetingwas held.2.Respondent's testimony concerning the reasons for the dischargesAccording to Respondent'switnesses,about 11 a.m. on August 24, PresidentByer spoke to Warehouse Superintendent Sears about "complaints" from the Com-pany's sales force concerning deliveries and told Sears that some changes wouldhave to be made.1e Sears testified that he told Byer that the trouble was thathe did not have "qualified" men whereupon Byer told him to "get rid of some ofthem.Let's get some new blood in.Let's getsomeone that can help you."Sears testified that he told Byer that Kaylor was absent too much, that Cooperwas slow and incompetent, and that East had damaged a truck a few days before.iiEast testified that on Friday, August 23, he was driving a truck loaded with 9tons of steel and the brakes failed.He was unable to stop the truck but managedto slow it down by getting it in low gear.He was "right in the middle" of thestreet, the parkinglanes werefullhe was sure the truck would be "tagged" ifhe left it, and it would have cost 10 or $15 to have the truck towed in even ifhe had been able to leave it to go call a wrecker.Under these circumstances, hedrove it in low gear about 5 miles an hour the 10 to 15 blocks to the plant.Easttestified without denial that he had never been given instructions about what to doif such a situationarose.iaAccording to Sears, the truck, a 1948 model, was in good condition having beenreconditioned 2 or 3 months earlier after not having been driven for "a few years." 138 The above findings are based on the creditedtestimonyof Hardwick.Sears testifiedthat he called Hardwick in part to find out "what [he] thought of what I did."WhenSears was asked whether he questioned Hardwick about the Union,his answers wereevasive and he first testified that the "word 'union' 11was notmentioneduntil afterAugust 24.However, almostimmediatelythereafter he admitted that "theword was men-tioned [in the conversation with Hardwick] after I got home from work on August 24th."Sears also admitted that hehad nevercalled Hardwick before with respect todischarge.8The abovefindings are basedon the credited testimony of East.18 Respondent'switnessesdid not name eitherthe salesmen or the customers who hadmade the complaintsand evenmore significantly did notstate when the complaints hadbeen received.The salesmen werenot called as witnesses.11Although Byer testified thatSears toldhim that "some of the men in the warehouseare not doing the right thing by me,"he did not testify concerningthe natureof Sears'criticisms of the men.12There is no basis in the record for the statementin Respondent's brief thatEast "re-fused" to follow a "directive" to notify the Company ifa major equipmentproblem arose.11When Sears was first asked the "state of repair of the truck," he answered, "what doyou mean by that?" Sears testimony that the truck had been reconditioned is not credited,in part because of the Company's failure to produce any records indicating that any workhad been doneon the truck. FREDERICK STEELCOMPANY9Sears also testified that East's action in driving the truck after thebrakes failed"tore the wheel up" and that it cost the Company $100 or more to have it repaired.He also testified that the Company should have the bill but it was never produced.On cross-examination,Sears was asked the following questions and gave the fol-lowing answers:Q. And you told [East] about this when you fired him? You said, "NowI'm letting you go because you tore up the truck?"A. I don't think I brought that out at the moment I laid him off.Q. As a matter of fact, you told him you were letting him go because hewas the youngest man, or something like that,to cut the payroll?A. No. No. I don't think that was the way it was mentioned. I men-tioned it in some manner, as-to be honest with you I don't remember theexact words.Q.Well, did you tell him it was for tearing up the truck?A. I told him it was one of the incidents.Q. Oh, you did tell him? I thought you said you didn't tell him that.A. Well, it was more or less a conversation for about two or three minutesand I don't remember what all I did tell him, but I'm almost positive thatthat was one of the things I did tell him. I also told him he was the youngestman there,which was true.Q. Andyou were cutting the payroll?A. ThatI'm not sure of.Q.Well, couldyou have said that?A. I wouldn't have said I was cutting the payroll; that wouldn't be the wayIwas putting it.I would put it in some other manner.The same reason Itold Donald Cooper that the reason I let him off, I didn't come out and tellhim he was strictly no good for nothing, if that's what you have reference to.In view of the foregoing testimony,I find that Sears did not mention the truckincident when he discharged East and that, instead, he told East that the payrollwas being cut and East was selected for discharge because he was one of the youngestmen 14Cooper had been employed by Respondent for about a year and I credit histestimony that there had been no complaints about his work.In July 1963 hewanted to buy a house and applied for a loan to be guaranteedby the VeteransAdministration.He was given a request for verification of employment to befilled in by his employer which he showed to Sears who told him that the book-keeper,Hoenemeyer, would have the information.Cooper took the form toHoenemeyer who later returned it-filled in and bearing Hoenemeyer's signature.One of the questions asked was"Probability of continued employment ..." andthe word"good" had been written in the space provided.isIn a conversationwithSears about the same time,Cooper commented that hewanted to get "established" to which Sears replied that he did not know "how itwill be 20 years from now."When Cooper asked, "How are my chances now?"Sears said, "They're good." 10Cooper was hired as a ahearman and Sears admitted that he could shear steelbut asserted that he was too slow and was generally incompetent.However, hecited only one example of Cooper's slowness and the incident to which he referredoccurred the previous October.17Although the record indicates that Cooper was'A East was hired in May 1968. It is undisputed that Respondent hired two new em-ployees the week of August 26 and began employing "spot"or part-time men more fre-quently than in the past.36 Although Respondent raised the question of whether the bookkeeper had authority tostate what Cooper's job prospects were,it did not deny that Hoenemeyer had, such author-ity and did not claim that Hoenemeyer did not in fact know what Cooper's job prospectswere in July 1963.ThatHoenemeyer had some personnel functions is disclosed by thefact that he interviewed Cooper when the latter first applied for a job.16 The findings with respect to Cooper's loan application and his conversation with Searsare based on Cooper's undenied and credited testimony.17I credit Cooper's testimony that the only time^he did a job for Hoenemeyer was8 weeks after he was hired and I discredit Sears'testimony that Cooper did the job forHoenemeyer only a few weeks before Cooper's discharge.Hoenemeyer was not a witness.I also discredit Sears' testimony that in early August he suggested to Cooper that he look,for another job because he would never get "established"at Frederick Steel. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomewhat slow, I credit his testimony that he never took an "abnormal length oftime" to do a job and that he was "careful to lay out his work" because he "love[d]the quality of work" and "hate[d] to see truck loads of steel go out and come back."In any. event, I am convinced and find that Cooper's job prospects were "good"before he joined the other employees in trying to get a union and that he was notdischarged because he was slow or incompetent. See also Sears' testimony, setforthsupra,which indicates that he did not tell Cooper that he was being dischargedbecause of his poor work record.Kaylor had worked for Respondent for 7 or 8 years and its records show thatthroughout the entire period be had frequently been absent for several days at atime.Its records also show that he was absent several days during each of thelast 3 weeks before his discharge.18That Kaylor's recent absences were not suf-ficiently unusual to impress themselves on Sears' mind is revealed by his admissionthat he could not recall whether Kaylor had been absent "recently."He thenadded, "Yeah, he had been off recently. Just how much, I'm not sure." Searstestified that he told President Byer that:If [Kaylor] was to work everyday then it would be much easier on me andI could, maybe wouldn't have had complaints, maybe I would have correctedthemwhatever they were.Maybe I had too much work at the time or some-thing.I'm not sure.[Emphasis supplied.]It is probably true that Sears had on occasion complained to Kaylor about hisabsences but I do not believe that he had "warned" Kaylor that he would be dis-charged if his attendance did not improve.19Sears had tolerated Kaylor's absencesfor years and the reason is plain. i e., that Kaylor was, as Sears admitted, a verygood workman. In other words, Kaylor was sufficiently valuable when he waspresent that Respondent was willing to retain him despite his habit of beingabsent more or less frequently.Moreover, the credited testimony of Kaylor andEast shows that Sears did not refer to Kaylor's recent absences when he dischargedKaylor.3.The supervisory questionAs statedsupra,Kaylor had been employed by Respondent for 7 or 8 years at thetime of his discharge.His rate of pay was $1.85 an hour, 15 cents an hour more thanthat received by any man in the shop other than Supervisor Sears.He was hiredoriginally as a truckdriver but did "everything" around the shop including runningthe burner and the crane and weighing and filling orders.Kaylor testified that he, along with Sears, had a key to the plant and that hesubstituted for Sears when the latter was on vacation or went to the doctor or waslate getting to the plant because of snow.He further testified that Sears told himthat at such times he could fire the employees if he wanted to but that when Sears waspresent he had "no right to fire nobody." It is also clear from his testimony thatKaylor "directed" the men when Sears was absent and did so at times when Searswas present.Sears, on the other hand, testified:I used Ed Kaylor more nor less as a foreman under me. I would give him orders,for example, to fill and be would fill them and take the men and instruct them.When I was on vacation he would do the same thing. Occasionally he wouldcallme at home if something came up, or if I had to be out for something . .. .He was a good man, he was a good leader. I could give him orders; we have anoutside department moreor less.We don't work out there all the time, maybeon the average of an hour a day, two or-three men.He would take men, go out.get beams, load my truck and give me the tickets back. In most cases, I wouldfill them out,give them to the driver and that was it.2018Employee Hardwick testified that Kaylor's work record was no worse than that ofsome of the other employees.Respondent presented no evidence concerning the attend-ance records of-the other employees and did not contend that Kaylor's record was theworst or even one of the worst.1eAlthough Sears testified that he had warned Taylor,he did not state when he haddone so.20 Sears also testified that Respondent's attorney asked him if Kaylor was "more or lessa supervisor under me, and I stated yes."At another point, Sears testified that Kaylor'"was used as a leader more or less for the men, and so was I . . . I would work theorders,Ed and I together."- FREDERICK STEEL COMPANY11According to Sears, when he went on vacation,he told the men that Kaylor "wasthe boss, he had the right to fire[the]men if they didn'twork for him as he seenfit during the time that I was off.Any other time,if he had complaints,he wouldcome to me and present them ..."21Sears then went on to say that Kaylor hadcomplained about Cooper but it is clear that Sears took no action based on Kaylor'scomplaints.22Sears' testimony convinces me that when Sears was present,Kaylor was nothingmore than a leadman who carried out Sears'instructions and whose job amounted tonothing more than "keep[ing] all hands busy."In other words,"the discretion given[Kaylor] appears to be routine in the natural sense of that word."Precision Fabrica-tors v.N.L.R.B.,204 F.2d 567,568, 569(C.A. 2).In Sears'absence, Kaylor's responsibilities were certainly greater than they werewhen Sears was present and in theory at least he had the authority to discharge.Sears' absences,except for his vacation,were clearly limited to a few hours now andthen when he had to go to the doctor or was late getting to work because of snow.23Moreover,Sears'testimony that Kaylor called him at home"if anything came up,"indicates that Kaylor's authority even during Sears' absences was limited to handlingroutine matters and carrying out Sears'orders.Thus,unlike the control operatorswhose status was an issue inOhio Power,24Kaylor did not "engage regularly" in the"basic act of supervision."At most,he substituted"sporadically"for a supervisorand the Board has held that such substitution does not make an employee a super-visor.Webb Fuel Company,135 NLRB 309, 310-312.Cf.United States GypsumCompany,114 NLRB 523, 526,527; Archer Mills, Inc.,115 NLRB674, 676;Sears,Roebuck & Company,112 NLRB 559, 562.As theBoard pointed out inThe Great Western Sugar Company,137 NLRB 551,552-553,to hold that employees who spend the "bulk" of their working time as rank-and-file employees are not entitled to the benefits of the Act would deny them theright to ,bargain collectively for the terms and conditions of employment which governtheir basic relationship with their employer.In the instant case,it is clear that therewas no change in Kaylor's rate of pay,hours, or other benefits during the infrequentand brief periods when he substituted for Supervisor Sears. It is also clear thathe was not acting as a supervisor at the time he was discharged and there is noevidence that he had substituted for Sears anytime recently.On the basis of the facts and for the reasons set forth above,I conclude that Kaylorwas not a supervisor within the meaning of Section 2(11) of the Act 25D. Analysis and conclusionsOn August 22, employee East called the Union and arranged for a meeting afterwork on August 23. Six of the Company's eight employees attended the meeting andsigned cards.Respondent learned,even before the meeting,that the employees weretrying to get a union in the plant and on the day after the meeting decided to dischargeKaylor,East, and Cooper,three of the six men who had attended the meeting thenight before and signed cards.Before the discharges, the Union represented six ofthe Company's eight employees,a clear majority:after the discharges,the Union rep-resented only three of seven employees,a clear minority.2e'Employee Hardwick was given a key to the plant after Naylor was discharged andtestified that he did not know whether or not Naylor had authority to hire or fire.Heagreed that Naylor "directed the work" but added. "He wasn't no boss that I--know of."92 Sears testified that Naylor had complained about Cooper and then added:I don't remember the exact date. I don't remember when -it happened., I don'teven remember the incident. I don't remember what it was, but Ed came to me onceand mentioned some relations to Cooper not being a good employee.Searslater estimated that the Naylor report came "within thirty days or two weeks ofthe time of the layoff."m Although the record does not indicate clearly how much vacation Sears took, it sug-gests that it was only a week.54 Ohio Power Company v. N.L.R.B.,176 F. 2d 385, 387 (C.A. 6), cert. denied 338U.S. 899.seNaylor testified that he was "quite sure" that he began substituting for Sears priorto an election conducted by the Board about 5 years earlier and that he voted in theelection.Sears likewise testified that Naylor's duties had been the same throughout mostif not all of his employment.2$ As set forthsupra,two new employees were hired the week of August 26. 12DECISIONS OF NATIONALLABOR RELATIONS BOARDThe decision to discharge Kaylor, East, and Cooper was made shortly before noonon August 24 and Respondent's own testimony shows that until that time there hadbeen no discussion about discharging anyone.According to Respondent, however, onthe morning after the unionmeeting,President Byer reported "complaints" from un-disclosedsalesmenand when Sears attributed the difficulties to Kaylor and Cooper, atleast, Byer told him to get rid of the "old blood" and get in "new blood."Althoughcoincidences do happen, I am unable to conclude that the -decision to discharge thethree men was wholly unrelated to their union activity.27If the complaints had beenseriousor if they had just been received, I am sure thatRespondent's witnesses would havenamednames and dates instead of testifying onlyin generalities.I am even more certain that Respondent's failure to produce the billfor the repairs on the truck allegedly damaged seriously by East was due to thefact that Sears' testimony concerning the damage was greatly exaggerated.In assessing the explanation for the discharges given by Respondent's witnesses atthe hearing, it is also significant that Sears at first admitted that he did not mention thetruck incident at the time he discharged East and I have found that he did not tellKaylor that he was being discharged for absenteeism or Cooper that he was beingdischarged because he was incompetent.On the contrary, Sears told the men that theCompany was cutting the payroll and that Kaylor was selected because he was thehighest paid man and Cooper and East because they were relatively new employees. Itis therefore apparent that the reasons given by Respondent's witnesses for the dis-charges were afterthoughts put forward after the eventin aneffort to justify theCompany's action.Cf.N.L.R.B. v. Sawyer Downtown Motors, Inc.,213 F. 2d 514,516 (C.A. 7).Moreover, Kaylor's absenceswere nothing new but had occurred so frequentlyover the years that Respondent must have come to expect and accept them as anecessary evil.As one court pointed out long agoin a similar case,the "dif-ficulties" inherent inKaylor's case "only became seriously unsupportable to hisemployer" when he joined with the others in trying to geta union inthe plant.Agwilines, Inc. v. N.L.R.B.,87 F. 2d 146, 154 (C.A. 5).As for Cooper's allegedincompetence, his job prospects were stated to be "good" in July before he hadengaged in any unionactivity.Then on August 24, after he and other employeeshad attendeda union meetingand signed cards, Respondent discharged him al-legedly because his work had always been unsatisfactory.In addition,when Kaylor told Sears he knew that he and the others were beingdischarged"on account of the Union,"Searsdid not deny it.And finally, whenPresident Byer told East, shortly before the hearing, to "get [his]off thepremises,"Byer disclosed his hostility not only toward East but to the employees'effortsto obtainunion representationof which the Board-conducted election wasan integral part.The timing of the discharges(Angwell Curtain Company, Inc., v. N.L R.B , 192F. 2d 899, 903 (C.A. 7) ), Respondent's hostility toward the Union(Hendrix Manu-facturing Company, Inc. v. N.L.R.B.,321 F. 2d 100, 103-104 (C.A. 5)), the de-meanor ofitswitnesseswhile testifying(N.L.R.B. v. Walton Manufacturing Company& LoganvillePantsCo.,369 U.S. 404, 408) and the failure of Respondent's explana-tions to stand up under scrutiny(N.L.R.B. v Griggs Equipment, Inc.,307 F. 2d275, 278 (C.A. 5)), convince me and I find that whatever the shortcomings of theemployees may have been,'noneof them would have been discharged but for hispart in the effort to obtainunion representation.Needless to say, the fact thatRespondentmay have hadgroundsfor discharging the three men does not 'meanthat the trierof fact mustconclude that they were or would have been dischargedfor those reasons.It iswell settled, of course, that "If employees are dischargedpartly because of their participation in a campaign to establisha unionand partlybecause ofsome neglector delinquency, there isnonethelessa violation of the Na-tionalLaborRelationsAct."N.L.R.B. v. Jamestown Sterling Corp.,211 T. 2d725, 726 (C.A. 2). See alsoN.L.R.B. v. Hudson Pulp & Paper Corporation,et al.,273 F. 2d 660, 666 (C.A. 5):>`i.L.R R. v. C & J Camp, Inc., et al. d/b/a Kibler-Camp Phosphate Enterprise,216 F. 2d 113, 115 (C.A. 5).For the foregoingreasons,I conclude that a preponderance of the evidenceestablishes that the motivating cause for the discharge of Kaylor, East, and Cooperwas their participation in the employees' efforts to obtain union representation andtheir discharge violated Section 8(a) (3) and (1) of the Act.27As the court said inAngwell Curtain Company, Incv.N L R.B.,192 F-2d 899, 903(C.A. 7), "Itstretches credulity too far to believe that there was only a coincidental con-nection between[the employees]enthusiastic solicitation on behalf of the Union on Mon-day,Tuesday,andWednesday and the abrupt termination of [their]employment onThursday when there was plenty of work . . . . FREDERICK STEELCOMPANY13Sears' comment to Kaylor on the morningof August 24 thathe knew that theemployees were trying to obtain union representation was designedto and didcause Kaylor to disclose his attitudetoward the Unionjust as did Sears'directquestionof Hardwickthat afternoon.Furthermore,Sears' statement that PresidentByer was going to give a wage increase but it "looks like he'swaited too late" couldreasonablybe interpretedby the employeesasmeaningthat therewould be nowage increase because they had started a union campaign,there being no evidenceof any other event which could have caused Sears to concludethatitwas now"too late."Cf.HendrixManufacturingCompany, Inc. v. N.L.R.B.,321 F. 2d100, 103-104 (C.A. 5).Having interrogated its employees concerning their unionsympathies, both immediatelybefore and after the discharge of three union mem-bers, and having during the same period told the employees that a proposed wageincreasewouldnot now be forthcoming,I find thatRespondent interfered with,restrained,and coerced its employees within the meaning of Section 8(a)(1) oftheActIII.THE REMEDYHaving found that Respondent has engaged in unfairlaborpractices,I shall recom-mend the customary cease-and-desist order and the affirmative relief which is con-ventionally ordered in cases of this nature.Any backpay found to be due Kaylor,East, and Cooper shall be computed in accordance with the formula set forth inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.Since discrimination against employees because of union activity goesto the very heart of the Act(N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536(C.A. 4) ), and demonstrates such opposition to the policies of the Act that it isreasonable to assume that the Employer will, under similar circumstances in thefuture, interfere with its employees'rights under the Act, I shall include in myRecommended Order a provision directing Respondent not to interfere with,restrain,or coerce its employees in any manner in the exercise of their statutoryrights.Since it is clear that Respondent's conduct was not based on the identityof the Union involved but resulted from its opposition to all union activity amongitsemployees,my RecommendedOrder will prohibitinterferencewith the em-ployees' right to engage in activity on behalf of the Union or any other labororganization.CONCLUSIONS OF LAW1.Respondentis an employer engaged in commercewithin themeaning of Sec-tion 2(6) and (7) of the Act.2.The Unionisa labor organizationwithin themeaning ofSection 2(5) ofthe Act.3.By interrogating its employees concerningtheirunionsympathies and bytelling themthat a proposedwage increasewould not be forthcoming, Respondenthas engaged in unfair labor practiceswithin themeaning of Section 8(a)(1) ofthe Act.4.Edward Kaylor wasan employeeand nota supervisorwithin themeaningof Section2 (11) of the Act.5.By dischargingemployeesKaylor, East, and Cooper because of their unionactivity,Respondent has engagedin an unfairlabor practice within themeaningof Section8 (a) (3) and(1) of the Act.6.The unfair labor practices set forthin paragraphs3 and 5, above, are unfairlabor practicesaffecting commercewithin themeaningof Section 2(6) and (7) ofthe Act.7.Respondentdid not threaten its employeeswith discharge because of theirunion activity.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and the entire record,and pursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,Frederick Steel Company,its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning their union sympathies and tellingthem that wage increases or other benefits will not be forthcoming because of em-ployee efforts to obtain union representation.(b)Discouraging membership in Truck Drivers, Chauffeurs and Helpers LocalUnion No. 100, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, by discharging or otherwisediscriminating against employees because of their union membershipor activity. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist Local UnionNo. 100, or any other labor organization, to bargain collectively through representa-tives of their own choosing, or to engage in other concerted activity for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any or allsuch activity.2.Take the following affirmative action:(a)Offer Edward Kaylor, Ralph East, and Donald Cooper immediate and fullreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole for any lossesthey may have suffered by reason of the discrimination against them in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under this Recommended Order.(c) Post in its plant copies of the attached notice marked "Appendix." 28 Copiesof said notice, to be furnished by the Regional Director for the Region 9, shall,after being signed by Respondent's representative, be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writing, within 20 days from thedate of the receipt of this Decision, what steps Respondent has taken to complyherewith.29It is further recommended that the complaint be dismissed in all other respects.28In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order."29 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT question employees concerning their union sympathies and willnot tell employees that wage increases or other benefits will be withheld becauseof their efforts to obtain union representation.WE WILL NOT discourage membership in Truck Drivers, Chauffeurs andHelpers Local Union No. 100, International Brotherhood of Teamsters, Chaf-feurs,Warehousemen and Helpers of America, or any other labor organization,by discharging or otherwise discriminating against employees in regard to theirhire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist Truck Drivers, Chauffeurs and Helpers Local Union No. 100, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities.WE WILL offer to Edward Kaylor, Ralph East, and Donald Cooper immediateand full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, and make themwhole for any losses they may have suffered as a result of our discriminationagainst them. PARIS MANUFACTURING COMPANY15All ouremployees are free to become,remain,or to refrain from becoming orremaining members of the above-named or any other labor organization exceptto the extent that such a right may be affected by an agreement in conformity withSection 8(a)(3) of the National Labor Relations Act.FREDERICKSTEEL COMPANY,Employer.Dated-------------------BY-------------------(Representative)(Title)------------------------NoTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room 2023,Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 381-2200,if they have any question concerning this notice or compliance with its provisions.Paris Manufacturing CompanyandUnited Furniture Workersof America,AFL-CIO.Case No. 1-CA-4342. October 20, 1964DECISION AND ORDEROn March 25, 1964, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.There-after, the General Counsel and the Respondent filed exceptions tothe Decision with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions, and recommenda-tions,with the following modifications.''We find it unnecessary to pass upon the Trial Examiner's .5(a) (1) finding.based onthe notice posted by the Respondent on September 16, 1963, warning its employees againstattending a special union meeting scheduled during working hours off the Employer'spremises.The Trial Examiner inadvertently omitted the customary paragraph entitled "TheRemedy" from his Decision.Accordingly,we shall incorporate herein the followingremedial language:"Having found that the Company has engaged in and is engaging incertain unfair labor practices affecting commerce, the Board will order that it cease anddesist therefrom,and take certain affirmative action in order to effectuate the policies ofthe Act."149 NLRB No. 8.